Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 1 of 10 Page ID #:1



     KIRK. J. ANDERSON (SBN 289043)
 1   kanderson@budolaw.com
     BUDO LAW P.C.
 2   5610 Ward Rd., Suite #300
     Arvada, CO 80002
 3   (720) 225-9440 (Phone)
     (720) 225-9331 (Fax)
 4
 5   Isaac Rabicoff
     (Pro Hac Vice admission to be filed)
 6   RABICOFF LAW LLC
     73 W Monroe St
 7   Chicago, IL 60603
     773-669-4590
 8   isaac@rabilaw.com
 9
     Attorneys for Plaintiff
10   Cedar Lane Technologies Inc.

11                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                  LOS ANGELES DIVISION

13
      Cedar Lane Technologies Inc.,
14                                                                   Case No. ________________
15           Plaintiff,
                                                                     Patent Case
16           v.
                                                                     Jury Trial Demanded
17    Chicony America Group, Inc.,

18           Defendant.

19
20
                                 COMPLAINT FOR PATENT INFRINGEMENT
21
            Plaintiff Cedar Lane Technologies Inc. ("Cedar Lane"), through its attorneys, complains of
22
     Chicony America Group, Inc. ("Chicony"), and alleges the following:
23
24                                                  PARTIES
25          1.      Plaintiff Cedar Lane Technologies Inc. is a corporation organized and existing
26
     under the laws of Canada that maintains its principal place of business at 560 Baker Street, Suite
27
     1, Nelson, BC V1L 4H9.
28
                                                        1
                                            Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 2 of 10 Page ID #:2




             2.       Defendant Chicony America Group, Inc. is a corporation organized and existing
 1
 2   under the laws of California that maintains an established place of business at 53 Parker, Irvine,

 3   CA 92618.

 4                                                 JURISDICTION
 5           3.       This is an action for patent infringement arising under the patent laws of the United
 6
     States, Title 35 of the United States Code.
 7
             4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
 8
     1338(a).
 9
10           5.       This Court has personal jurisdiction over Defendant because it has engaged in

11   systematic and continuous business activities in this District, and is incorporated in this District's

12   state. As described below, Defendant has committed acts of patent infringement giving rise to this
13   action within this District.
14
                                                      VENUE
15
             6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
16
     committed acts of patent infringement in this District, has an established place of business in this
17
     District, and is incorporated in this District's state. In addition, Cedar Lane has suffered harm in
18
19   this district.

20                                              PATENTS-IN-SUIT
21           7.       Cedar Lane is the assignee of all right, title and interest in United States Patent Nos.
22
     6,473,527 (the "'527 Patent"); 6,972,790 (the "'790 Patent"); 8,537,242 (the "'242 Patent");
23
     (collectively the "Patents-in-Suit"); including all rights to enforce and prosecute actions for
24
     infringement and to collect damages for all relevant times against infringers of the Patents-in-Suit.
25
     Accordingly, Cedar Lane possesses the exclusive right and standing to prosecute the present action
26
27   for infringement of the Patents-in-Suit by Defendant.

28
                                                         2
                                             Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 3 of 10 Page ID #:3




                                                The '527 Patent
 1
 2          8.      The '527 Patent is entitled "Module and method for interfacing analog/digital

 3   converting means and JPEG compression means," and issued 10/29/2002. The application leading

 4   to the '527 Patent was filed on 6/1/1999. A true and correct copy of the '527 Patent is attached
 5   hereto as Exhibit 1 and incorporated herein by reference.
 6
            9.      The '527 Patent is valid and enforceable.
 7
                                               THE '790 PATENT
 8
 9          10.     The '790 Patent is entitled "Host interface for imaging arrays," and issued
10
     12/6/2005. The application leading to the '790 Patent was filed on 12/21/2000. A true and correct
11
     copy of the '790 Patent is attached hereto as Exhibit 2 and incorporated herein by reference.
12
            11.     The '790 Patent is valid and enforceable.
13
14                                             THE '242 PATENT

15
            12.     The '242 Patent is entitled "Host interface for imaging arrays," and issued
16
     9/17/2013. The application leading to the '242 Patent was filed on 10/27/2005. A true and correct
17
     copy of the '242 Patent is attached hereto as Exhibit 3 and incorporated herein by reference.
18
19          13.     The '242 Patent is valid and enforceable.

20                             COUNT 1: INFRINGEMENT OF THE '527 PATENT
21          14.     Cedar Lane incorporates the above paragraphs herein by reference.
22
            15.     Direct Infringement. Defendant has been and continues to directly infringe one or
23
     more claims of the '527 Patent in at least this District by making, using, offering to sell, selling
24
     and/or importing, without limitation, at least the Chicony products identified in the charts
25
     incorporated into this Count below (among the "Exemplary Chicony Products") that infringe at
26
27   least the exemplary claims of the '527 Patent also identified in the charts incorporated into this

28
                                                        3
                                            Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 4 of 10 Page ID #:4




     Count below (the "Exemplary '527 Patent Claims") literally or by the doctrine of equivalents. On
 1
 2   information and belief, numerous other devices that infringe the claims of the '527 Patent have

 3   been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

 4          16.     Defendant also has and continues to directly infringe, literally or under the doctrine
 5   of equivalents, the Exemplary '527 Patent Claims, by having its employees internally test and use
 6
     these Exemplary Products.
 7
            17.     The service of this Complaint upon Defendant constitutes actual knowledge of
 8
     infringement as alleged here.
 9
10          18.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

11   for sale, market, and/or import into the United States, products that infringe the '527 Patent. On

12   information and belief, Defendant has also continued to sell the Exemplary Chicony Products and
13
     distribute product literature and website materials inducing end users and others to use its products
14
     in the customary and intended manner that infringes the '527 Patent. Thus, on information and
15
     belief, Defendant is contributing to and/or inducing the infringement of the '527 Patent.
16
            19.     Induced Infringement. Defendant actively, knowingly, and intentionally has been
17
18   and continues to induce infringement of the '527 Patent, literally or by the doctrine of equivalents,

19   by selling Exemplary Chicony Products to their customers for use in end-user products in a
20   manner that infringes one or more claims of the '527 Patent.
21
            20.     Contributory Infringement. Defendant actively, knowingly, and intentionally has
22
     been and continues materially contribute to their own customers' infringement of the '527 Patent,
23
     literally or by the doctrine of equivalents, by selling Exemplary Chicony Products to their
24
25   customers for use in end-user products in a manner that infringes one or more claims of the '527

26   Patent. Moreover, the Exemplary Chicony Products are not a staple article of commerce suitable

27   for substantial noninfringing use.
28
                                                       4
                                           Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 5 of 10 Page ID #:5




            21.      Exhibit 4 includes charts comparing the Exemplary '527 Patent Claims to the
 1
 2   Exemplary Chicony Products. As set forth in these charts, the Exemplary Chicony Products

 3   practice the technology claimed by the '527 Patent. Accordingly, the Exemplary Chicony

 4   Products incorporated in these charts satisfy all elements of the Exemplary '527 Patent Claims.
 5          22.      Cedar Lane therefore incorporates by reference in its allegations herein the claim
 6
     charts of Exhibit 4.
 7
            23.      Cedar Lane is entitled to recover damages adequate to compensate for Defendant's
 8
     infringement.
 9
10                             COUNT 2: INFRINGEMENT OF THE '790 PATENT

11          24.      Cedar Lane incorporates the above paragraphs herein by reference.

12          25.      Direct Infringement. Defendant has been and continues to directly infringe one or
13   more claims of the '790 Patent in at least this District by making, using, offering to sell, selling
14
     and/or importing, without limitation, at least the Chicony products identified in the charts
15
     incorporated into this Count below (among the "Exemplary Chicony Products") that infringe at
16
     least the exemplary claims of the '790 Patent also identified in the charts incorporated into this
17
18   Count below (the "Exemplary '790 Patent Claims") literally or by the doctrine of equivalents. On

19   information and belief, numerous other devices that infringe the claims of the '790 Patent have

20   been made, used, sold, imported, and offered for sale by Defendant and/or its customers.
21
            26.      Defendant also has and continues to directly infringe, literally or under the doctrine
22
     of equivalents, the Exemplary '790 Patent Claims, by having its employees internally test and use
23
     these Exemplary Products.
24
            27.      The service of this Complaint upon Defendant constitutes actual knowledge of
25
26   infringement as alleged here.

27
28
                                                        5
                                            Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 6 of 10 Page ID #:6




            28.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
 1
 2   for sale, market, and/or import into the United States, products that infringe the '790 Patent. On

 3   information and belief, Defendant has also continued to sell the Exemplary Chicony Products and

 4   distribute product literature and website materials inducing end users and others to use its products
 5   in the customary and intended manner that infringes the '790 Patent. Thus, on information and
 6
     belief, Defendant is contributing to and/or inducing the infringement of the '790 Patent.
 7
            29.      Induced Infringement. Defendant actively, knowingly, and intentionally has been
 8
     and continues to induce infringement of the '790 Patent, literally or by the doctrine of equivalents,
 9
10   by selling Exemplary Chicony Products to their customers for use in end-user products in a

11   manner that infringes one or more claims of the '790 Patent.

12          30.      Contributory Infringement. Defendant actively, knowingly, and intentionally has
13
     been and continues materially contribute to their own customers' infringement of the '790 Patent,
14
     literally or by the doctrine of equivalents, by selling Exemplary Chicony Products to their
15
     customers for use in end-user products in a manner that infringes one or more claims of the '790
16
     Patent. Moreover, the Exemplary Chicony Products are not a staple article of commerce suitable
17
18   for substantial noninfringing use.

19          31.      Exhibit 5 includes charts comparing the Exemplary '790 Patent Claims to the
20   Exemplary Chicony Products. As set forth in these charts, the Exemplary Chicony Products
21
     practice the technology claimed by the '790 Patent. Accordingly, the Exemplary Chicony
22
     Products incorporated in these charts satisfy all elements of the Exemplary '790 Patent Claims.
23
            32.      Cedar Lane therefore incorporates by reference in its allegations herein the claim
24
25   charts of Exhibit 5.

26          33.      Cedar Lane is entitled to recover damages adequate to compensate for Defendant's

27   infringement.
28
                                                       6
                                           Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 7 of 10 Page ID #:7




                               COUNT 3: INFRINGEMENT OF THE '242 PATENT
 1
            34.     Cedar Lane incorporates the above paragraphs herein by reference.
 2
 3          35.     Direct Infringement. Defendant has been and continues to directly infringe one or

 4   more claims of the '242 Patent in at least this District by making, using, offering to sell, selling
 5   and/or importing, without limitation, at least the Chicony products identified in the charts
 6
     incorporated into this Count below (among the "Exemplary Chicony Products") that infringe at
 7
     least the exemplary claims of the '242 Patent also identified in the charts incorporated into this
 8
     Count below (the "Exemplary '242 Patent Claims") literally or by the doctrine of equivalents. On
 9
10   information and belief, numerous other devices that infringe the claims of the '242 Patent have

11   been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

12          36.     Defendant also has and continues to directly infringe, literally or under the doctrine
13   of equivalents, the Exemplary '242 Patent Claims, by having its employees internally test and use
14
     these Exemplary Products.
15
            37.     The service of this Complaint upon Defendant constitutes actual knowledge of
16
     infringement as alleged here.
17
18          38.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

19   for sale, market, and/or import into the United States, products that infringe the '242 Patent. On

20   information and belief, Defendant has also continued to sell the Exemplary Chicony Products and
21
     distribute product literature and website materials inducing end users and others to use its products
22
     in the customary and intended manner that infringes the '242 Patent. Thus, on information and
23
     belief, Defendant is contributing to and/or inducing the infringement of the '242 Patent.
24
            39.     Induced Infringement. Defendant actively, knowingly, and intentionally has been
25
26   and continues to induce infringement of the '242 Patent, literally or by the doctrine of equivalents,

27
28
                                                        7
                                            Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 8 of 10 Page ID #:8




     by selling Exemplary Chicony Products to their customers for use in end-user products in a
 1
 2   manner that infringes one or more claims of the '242 Patent.

 3           40.     Contributory Infringement. Defendant actively, knowingly, and intentionally has

 4   been and continues materially contribute to their own customers' infringement of the '242 Patent,
 5   literally or by the doctrine of equivalents, by selling Exemplary Chicony Products to their
 6
     customers for use in end-user products in a manner that infringes one or more claims of the '242
 7
     Patent. Moreover, the Exemplary Chicony Products are not a staple article of commerce suitable
 8
     for substantial noninfringing use.
 9
10           41.     Exhibit 6 includes charts comparing the Exemplary '242 Patent Claims to the

11   Exemplary Chicony Products. As set forth in these charts, the Exemplary Chicony Products

12   practice the technology claimed by the '242 Patent. Accordingly, the Exemplary Chicony
13
     Products incorporated in these charts satisfy all elements of the Exemplary '242 Patent Claims.
14
             42.     Cedar Lane therefore incorporates by reference in its allegations herein the claim
15
     charts of Exhibit 6.
16
             43.     Cedar Lane is entitled to recover damages adequate to compensate for Defendant's
17
18   infringement.

19                                                JURY DEMAND
20           44.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Cedar Lane respectfully
21
     requests a trial by jury on all issues so triable.
22
                                               PRAYER FOR RELIEF
23
     WHEREFORE, Cedar Lane respectfully requests the following relief:
24
            A.       A judgment that the '527 Patent is valid and enforceable;
25
26          B.       A judgment that the '790 Patent is valid and enforceable;

27          C.       A judgment that the '242 Patent is valid and enforceable;

28
                                                          8
                                             Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 9 of 10 Page ID #:9




          D.       A judgment that Defendant has infringed, contributorily infringed, and/or induced
 1
 2                 infringement of one or more claims of the '527 Patent;

 3        E.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

 4                 infringement of one or more claims of the '790 Patent;
 5        F.       A judgment that Defendant has infringed, contributorily infringed, and/or induced
 6
                   infringement of one or more claims of the '242 Patent;
 7
          G.       An accounting of all damages not presented at trial;
 8
          H.       A judgment that awards Cedar Lane all appropriate damages under 35 U.S.C. § 284
 9
10                 for Defendant's past infringement, and any continuing or future infringement of the

11                 Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

12                 judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,
13
                   if necessary, to adequately compensate Cedar Lane for Defendant's infringement, an
14
                   accounting:
15
                 i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285 and
16
                      that Cedar Lane be awarded its reasonable attorneys' fees against Defendant that
17
18                    it incurs in prosecuting this action;

19              ii.   that Cedar Lane be awarded costs, and expenses that it incurs in prosecuting this
20                    action; and
21
               iii.   that Cedar Lane be awarded such further relief at law or in equity as the Court
22
                      deems just and proper.
23
24
25   Dated: February 20, 2020            Respectfully submitted,

26                                       /s/ Kirk J. Anderson______
27                                       Kirk. J. Anderson (SBN 289043)
                                         kanderson@budolaw.com
28
                                                       9
                                          Complaint with Jury Demand
Case 2:20-cv-01681-GW-KS Document 1 Filed 02/20/20 Page 10 of 10 Page ID #:10




                                 BUDO LAW P.C.
  1                              5610 Ward Rd., Suite #300
  2                              Arvada, CO 80002
                                 (720) 225-9440 (Phone)
  3                              (720) 225-9331 (Fax)

  4                              Isaac Rabicoff
                                 (Pro Hac Vice admission to be filed)
  5                              Rabicoff Law LLC
                                 73 W Monroe St
  6                              Chicago, IL 60603
                                 (773) 669-4590
  7                              isaac@rabilaw.com
  8                              Counsel for Plaintiff
                                 Cedar Lane Technologies Inc.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             10
                                  Complaint with Jury Demand
